Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of steps of receiving hydrogen compressed by the compression device and storing the same in a storage device, and transferring heat generated from the storage device to the compression device, wherein the compression and storage devices each comprise solid state hydrogen storage materials, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 6,733,741 discloses a device having a plurality of hydrogen compression devices (containers 1 and 2) comprising solid state hydrogen storage materials in which heat is transferred between the compression devices (abstract), but doesn’t disclose receiving hydrogen compressed by the compression device and storing the same in a storage device.
US Patent 5,122,338 discloses a device in which hydrogen is compressed by a compression device (12) and received and stored in a storage device (14), wherein each of the compression device and storage device comprise a solid state hydrogen storage material (hydride in Figure 1), but doesn’t disclose transferring heat from the storage device to the compression device.
US PGPub 2006/0180235 discloses a hydrogen storage device having a plurality of storage containers (31) each comprising a solid state hydrogen storage material (MH in Figure 2), as well as a shared heat exchange system (36) connecting the containers, but doesn’t disclose a compression device comprising a solid state hydrogen storage material.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753